 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of January 10, 2020 (the “Effective Date”) by and
between YAYYO, INC., a Delaware Company (hereinafter referred to as the
“Company”) and Jonathan Rosen (hereinafter referred to as the “Executive”).
Company and Executive may also be referred to individually as a “party” and
collectively as the “parties.”

 

ARTICLE 1

TERM OF AGREEMENT AND PERFORMANCE OF DUTIES

 

1.1 The term of this Agreement (the “Term”) will begin on the Effective Date and
continue for one year or until terminated in accordance with this Agreement.

 

1.2 The Company wishes to continue to employ the Executive as Chief Executive
Officer and the Executive wishes to be employed by the Company on the terms and
conditions set forth herein.

 

1.3 The Executive shall report directly to the Company’s Board of Directors. The
Executive shall have an executive supervisory role and the responsibility for
strategic planning, capital raising activities, investor relations, serving as
the Company’s Principal Executive Officer for compliance with Securities and
Exchange Commission rules and regulations, serving as the chief compliance
officer for the Company’s securities exchange rules and regulations. The
Company’s President, who shall also report to the Board of Directors, shall have
the authority for and the responsibility of all of the Company’s day-to-day
operations and the operations of the Company’s subsidiaries. Day-to-day
operations shall include vendor relations, human resources, shareholder
relations and direct supervision of all employees and contractors. Executive
agrees to adhere by all of the policies, procedures, rules and regulations set
forth by the Company. These policies, procedures, rules and regulations include
any Company adopted Code of Ethics.

 

1.4 The Executive agrees to devote his business time, attention, skill and
efforts to the faithful performance and discharge of his duties and
responsibilities as Chief Executive Officer of the Company in conformity with
professional standards and in a manner consistent with the obligations imposed
under applicable law. The Executive shall promote the interests of the Company
and each other Company or other organization which is controlled directly or
indirectly by the Company (each an “Affiliate” and collectively the
“Affiliates”) in carrying out the Executive’s duties and responsibilities.

 

ARTICLE 2

COMPENSATION

 

2.1 Annual Base Salary. The Company shall pay the Executive a base annual salary
(the “Base Salary”) which shall be a rate $300,000 per year ($25,0000 per
month), subject to applicable taxable withholding and deductions and payable in
accordance with the Company’s standard payroll practice; With the completion of
an initial public offering, the Company shall also pay the Executive a bonus of
$25,000.

 

   

 

 

2.2 Business Expenses. The Company shall reimburse the Executive, upon
presentation of valid receipts or vouchers, for reasonable entertainment,
travel, telephone and other business expenses (including but not limited to
expenses incurred in connection with computer repair/maintenance and office
materials as well as a maximum of $2,000 for incurred legal fees associated with
this Agreement), incurred on behalf of or at the request of the Company or an
Affiliate and which are in accordance with the Company’s policies and rules.

 

2.3 Other Benefits. Subject to eligibility requirements and participation rules,
the Executive may participate in all of the employee benefit plans maintained by
the Company and its Affiliates.

 

2.4 Vacation. The Executive shall be entitled to a paid annual vacation of four
weeks in accordance with the Company’s vacation policy for executives. Executive
must coordinate vacation leave with the President, if any, to ensure that both
executives are not on vacation during the same day or days.

 

2.5 Incentive Compensation. Within sixty (60) days of the date of this
Agreement, in addition to the Base Salary, the Company will provide the
Executive with performance-based incentive compensation, which will be
negotiated by the Company and the Executive in good faith.

 

ARTICLE 3

STOCK OPTIONS

 

3.1 Initial Grant. Following the execution of this Agreement, the Executive
shall be immediately granted 500,000 options to acquire common shares in the
capital of the Company, with a price equal to the $4.00 per share in accordance
with the Company’s stock option plan. Executive will cooperate with Company in
federal and state securities law compliance for grant of options and any delay
in grant of options required by such compliance will not constitute a breach of
this Section 3.1.

 

3.2 Vesting. The 500,000 options shall vest upon the following schedule: (a)
166,000 options on the date of this Agreement and thereafter (b) 13,917 options
each succeeding month of the Executive’s employment, except in the 24th month
the number of options shall be 13,909.

 

3.3 Rules of the Stock Exchanges. The Company and the Executive expressly
acknowledge and agree that all options to purchase shares of the Company to
which the Executive shall be entitled hereunder, and any changes to such options
(including, without limitation, changes provided for in this Agreement), shall
be subject to the approval and the regulations, policies and by-laws of each of
the stock exchanges on which the common voting shares of the Company are then
listed. The Company covenants to use its reasonable commercial efforts to obtain
any such approvals and to ensure that all options are in compliance with such
regulations, policies and by-laws.

 

ARTICLE 4

TERMINATION

 

4.1 At-Will Employment. Nothing in this Agreement shall be construed to alter
the at-will employment relationship between the Company and the Executive.
Subject to the terms set forth in this Agreement, either the Company or the
Executive may terminate the Executive’s employment at any time for any reason,
with or without Cause, as defined in Section 4.2 below.

 

   

 

 

4.2 Termination for Cause. The Executive’s employment may be terminated by the
Company upon simple notice in writing transmitted to the Executive, without the
Company (or any of its Affiliates) being bound to pay any compensation
whatsoever or accelerated vesting of options if termination is for any of the
following reasons, each of which constitutes cause (hereinafter, “Cause”):

 

(a) The Executive is placed under protective supervision, which situations the
Executive acknowledges to be incompatible with the continuation of his
employment.

 

(b) The Executive becomes physically or mentally disabled to such an extent as
to make him unable to perform the essential functions of his duties normally and
adequately for an aggregate of three months during a period of twelve
consecutive months. In such a case, the Executive may continue to benefit under
short-term and long-term disability insurance plans, subject to the terms of
such plans, if any. The Company’s ability to terminate the Executive as a result
of any disability shall be to the extent permitted by applicable state or
federal law.

 

(c) The Executive materially breaches the terms of this Agreement.

 

(d) The Executive fundamentally or materially fails to perform his duties as
Chief Executive Officer of the Company and failure to attempt in good faith to
implement a clear and reasonable directive from the Board of Directors.

 

(e) There is a conclusive determination that the Executive has committed any
fraud, theft, embezzlement or other criminal act of a similar nature.

 

(f) Any act of dishonesty, fraud, or misrepresentation in relation to
Executive’s duties to the Company.

 

(g) The Executive fails or refuses to follow in any material respect any
reasonable and lawful directives of the Board of Directors.

 

(i) The Executive misuses or abuses alcohol, drugs or controlled substances.

 

(j) The Executive’s material breach of any material term of any confidentiality
provision of this Agreement regarding the Company’s or its Affiliates’
confidential or trade secret information.

 

(k) The Executive conducts himself publicly, by speech or behavior, in such a
manner as to cause public embarrassment, scandal or ridicule to the Company or
any Affiliates.

 

(l) The Executive fails to comply, in all material respects, with the laws and
regulations applicable to the Company, including the rules established by, and
agreements with, the Company’s securities exchange except when such failure
could not reasonably be expected to have a material adverse effect of the
Company.

 

   

 

 

Provided, however, no reason set forth in this Section 4.2(a) through (j) shall
constitute Cause unless (1) the Executive upon notice is given a reasonable
period to effect a cure or a correction; (2) the reason is curable or
correctible as reasonably determined by the Board; and (3) the reason clearly
and adversely affects the Executive’s ability to continue to perform his duties
and responsibilities under this Agreement. For purposes of this Section 4.2, a
reasonable cure period shall not exceed 30 days.

 

4.3 Termination by Death. In the event of the Executive’s death during his
period of employment, the Company’s obligation to make payments under this
Agreement shall terminate on the date of death, except the Company shall pay the
Executive’s estate or surviving designated beneficiary or beneficiaries, as
appropriate, any earned but unpaid salary and bonus and reimburse business
expenses incurred but not reimbursed as of his date of death. Vesting of any
stock options outstanding on the date of death shall be exercisable only to the
extent the Executive’s right to exercise was vested on his date of death.

 

4.4 Voluntary Termination. In the event Executive wishes to resign for any
reason, the Executive shall give at least thirty (30) days prior written notice
of such resignation to the Board of Directors. Any such notice shall not relieve
either the Executive or the Company of their mutual obligations to perform under
this Agreement or to relieve the Company to compensate the Executive during such
notice period for any earned but unpaid salary and bonus and reimburse business
expenses incurred but not reimbursed as of his date of termination.

 

4.5 Termination Without Cause. In the event that the Company terminates the
Executive’s employment without Cause at a date that is following the Effective
Date, (1) Executive’s options for one year after such termination shall vest
immediately and (2) the Company shall pay to Executive severance pay (less
applicable tax withholdings) an amount equal to six month’s Base Salary paid
monthly in accordance with the Company’s then current payroll practices.

 

4.6 Resignation for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean that any one of the following events occurs during the Executive’s
employment with the Company without Executive’s consent: (i) any involuntary
reduction of Executive’s annual base salary (including earned or granted bonus)
by more than 5%; (ii) any material reduction in the package of benefits and
incentives provided to the Executive, or any action by the Company which would
materially and adversely affect the Executive’s participation or reduce the
Executive’s benefits under any such plans, except to the extent that such
benefits and incentives of all other officers of the Company are similarly
reduced; (iii) any material change in Executive’s position or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith that is remedied by the Company promptly after notice thereof
is given by Executive; (iv) the Company’s requiring Executive to relocate to any
place outside of a twenty-five (25) mile driving distance of Executive’s current
work site unless the new work location is closer to the Executive’s home or
Executive accepts such relocation opportunity; (v) any failure to pay Executive
any compensation or benefits to which Executive is entitled within thirty (30)
days of the date due; or (vi) any material breach of this Agreement by the
Company other than as otherwise specified in this paragraph, including, without
limitation. Executive may terminate his or her employment for Good Reason so
long as Executive tenders his resignation to the Company within 90 days after
the occurrence of the event which forms the basis for his resignation for Good
Reason. Executive shall provide written notice to the Company describing the
nature of the event which forms the basis for Executive’s resignation for Good
Reason, and the Company shall thereafter have ten (10) days to cure such event.
In the event that the Executive resigns for Good Reason at a date that is
following the Effective Date, the Company shall pay to Executive severance pay
(less applicable tax withholdings) an amount equal to six month’s Base Salary
paid monthly in accordance with the Company’s then current payroll practices.

 

   

 

 

4.7 No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party to this Agreement.

 

ARTICLE 5

CONFIDENTIALITY

 

5.1 The Executive acknowledges that he has received and will receive or
conceive, in carrying on or in the course of his work during his employment with
the Company, confidential information pertaining to the activities, the
technologies, the operations and the business, past, present and future, of the
Company or its affiliates or related or associated companies, which information
is not in the public domain. The Executive acknowledges that such confidential
information belongs to the Company and/or its affiliates and that its disclosure
or unauthorized use could be damaging or prejudicial to the Company and/or its
affiliates and contrary to their best interests.

 

5.2 Accordingly, the Executive agrees to respect the confidentiality of such
information and not to make use of or disclose it to, or to discuss it with, any
person, other than in the ordinary course of his duties with the Company and its
Affiliates, or as required under applicable law.

 

5.3 This undertaking to respect the confidentiality of such information and not
to make use of or disclose or discuss it to or with any person shall survive and
continue to have full effect notwithstanding the termination of the Executive’s
employment with the Company, so long as such confidential information does not
become public as a result of an act by the Company or a third party, which act
does not involve the fault of one of its executives

 

5.4 Nothing in this Agreement prohibits Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the Securities and
Exchange Commission, the U.S. Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Executive does not need the prior authorization of
the Company to make any such reports or disclosures and Executive is not
required to notify the Company that I have made such reports or disclosures.

 

   

 

 

ARTICLE 6

NON-SOLICITATION OF OFFERS

 

6.1 Except as otherwise prohibited in the State of California, the Executive
shall not compete with the Company nor with any of its Affiliates, directly or
indirectly. He shall not participate in any capacity whatsoever in a business
that would directly or indirectly compete with the Company or with any of its
Affiliates, including, without limitation, as an executive, director, officer,
employer, principal, agent, fiduciary, administrator of another’s property,
associate, independent contractor, franchisor, franchisee, distributor or
consultant unless such participation is fully disclosed to the Board and
approved in writing in advance. In addition, the Executive shall not have any
interest whatsoever in such an enterprise, including, without limitation, as
owner, shareholder, partner, limited partner, lender or silent partner. This
noncompetition covenant is limited as follows:

 

(a) As to the time period, to the duration of the Executive’s employment and for
a period of two years following the date of termination of his employment;

 

(b) As to the geographical area, the territory in which the Company and/or its
Affiliates operated during the two years preceding the employment termination
date;

 

6.2 The foregoing stipulation shall nevertheless not prevent the Executive from
buying or holding shares or other securities of a Company or entity other than
the Company whose securities are publicly traded on a recognized stock exchange
where the securities so held by the Executive do not represent more than 5% of
the voting shares of such other Company or entity and do not allow for its
control.

 

6.3 The Executive also undertakes, for the same period and in respect of the
same territory referred to hereinabove in subsections 6.1(a) and (b), not to
solicit clients or do anything whatsoever to induce or to lead any person to
end, in whole or in part, business relations with the Company or any of its
affiliates.

 

6.4 The Executive also undertakes, for the same period and in respect of the
same territory referred to hereinabove in subsections 6.1(a) and (b), not to
induce, attempt to induce or otherwise interfere in the relations which the
Company or which any of its affiliates has with their distributors, suppliers,
representatives, agents and other parties with whom the Company or any of its
affiliates deals.

 

6.5 The Executive also undertakes, for the same period and in respect of the
same territory referred to in subsections 6.1(a) and (b), not to induce, attempt
to induce or otherwise solicit the personnel of the Company to leave their
employment with the Company or any of its Affiliates nor to hire the personnel
of the Company or any of its Affiliates for any enterprise in which the
Executive has an interest.

 

6.6 The Executive acknowledges that the provisions of this Section 6 are limited
as to the time period, the geographic area and the nature of the activities to
what the parties deem necessary to protect the legitimate interests of the
Company and its Affiliates, while allowing the Executive to earn his living.

 

   

 

 

6.7 Nothing in this Section 6 shall operate to reduce or extinguish the
obligations of the Executive arising at law or under this contract which survive
at the termination of this Agreement in reason of their nature and, in
particular, without limiting the foregoing, the Executive’s duty of loyalty and
obligation to act faithfully, honestly and ethically.

 

ARTICLE 7

OWNERSHIP OF FILES AND OTHER PROPERTY

 

7.1 Any property of the Company, including any file, sketch, drawing, letter,
report, memorandum or other document, any equipment, machinery, tool, instrument
or other device, any diskette, recording tape, compact disc, software,
electronic communication device or any other property, which comes into the
Executive’s control or possession during his employment with the Company in the
performance or in the course of his duties, regardless of whether he has
participated in its preparation or design, how it may have come under his
control or into his possession and whether it is an original or a copy, shall at
all times remain the property of the Company and, upon the termination of the
Executive’s employment, shall promptly be returned to the Company or its
designated representative.. The Executive may not keep a copy or give one to a
third party without the prior expressly written permission of the Company. Under
applicable laws, can provide that cost of any personal property not returned
will be deducted from money owed him.

 

ARTICLE 8

GENERAL

 

8.1 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the matters contained or referred to herein. There are
no promises, covenants or undertakings by either party to the other, other than
those expressly set forth herein. This Agreement supersedes and replaces any
earlier agreement, whether oral or in writing or partly oral and partly in
writing, between the parties, or between any party and the corporate
representative of any other party, respecting the provision of services by the
Executive to the Company. This Agreement has been negotiated and prepared by the
parties and their respective counsel, and should any provision of this Agreement
require judicial interpretation, the court interpreting or construing the
provision shall not apply the rule of construction that a document is to be
construed more strictly against one party.

 

8.2 Amendments. To be valid and enforceable, any amendment to this Agreement
must be confirmed in writing by each of the Company and the Executive. Neither
party can waive or shall be deemed to have waived any right it has under this
Agreement (including any waiver under this section) except to the extent that
such waiver is in writing.

 

8.3 Notice. Any notice given hereunder shall be given in writing and sent by
overnight courier or hand delivered to the Company’s headquarters or the
Executive’s address on file.

 

8.4 Governing Law and Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws, including conflicts of laws, by the
State of Delaware in the United States of America. all parties waive their right
to a jury trial in the event of a dispute and agree to submit all disputes among
them, including those related to the termination of your employment for any
reason, to binding arbitration pursuant to the Arbitration Agreement contained
in the Company’s Employee Handbook.

 

   

 

 

8.5 Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement, which can be given effect without the invalid
provisions or applications and, to this end, the provisions of this Agreement
are declared to be severable.

 

8.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed one and the same Agreement. Each party shall do and perform all
such acts and things and execute and deliver all such instruments and documents
and writings and give all such further assurances as may be necessary to give
full effect to the provisions and intent of this Agreement.

 

   

 



 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date and
year first above written.

 

EXECUTIVE       _______________________________   Jonathan Rosen       COMPANY  
    _______________________________   Christopher Miglino   Director,
Compensation Committee  

 

   

 

 

 

